Evans, P. J.
1. “The court will in no case undertake to pass upon questions presented by a bill of exceptions, where it affirmatively appears that, even if the judgment of the court below were reversed, the plaintiff in error would derive no benefit from the adjudication.” Davis v. Jasper, 119 Ga. 57 (45 S. E. 724).
2. An equitable petition having been filed to enjoin the City of Atlanta from executing a contract between the municipality and the Wisconsin Engine Company for the purchase of a pumping engine, and it appearing on the call of the case from the statement of counsel for the defendant.in error, made in open court, and from documents exhibited by him, *452that tlie contract, the performance of which was sought to be enjoined, had been duly rescinded and canceled by the parties, which fact was not controverted by the plaintiff in error or his counsel, and from an inspection of the record it appears that no other relief is sought by the plaintiff in error, the writ of error will be dismissed without prejudice, at the cost of the defendant in error. Gallaher v. Schneider, 110 Ga. 322 (35 S. E. 321) ; Garlington v. Davis, 122 Ga. 677 (50 S. E. 667) ; Tuells v. Torras, 113, Ga. 691 (39 S. E. 455).
Argued May 20,
Decided October 13, 1908.
Motion to dismiss the writ of error.
J. S. Slicer, for plaintiff.
J. L. Mayson and W. P. Hill, for defendant.

Writ of error dismissed.


All the Justices concur.